Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action, in response to the request for continued examination (RCE) and the amendment received 9/23/2022, is a non-final office action.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
 
Response to Amendments and Arguments
3.	Claims 1, 8 and 15 have been amended to include a new limitations regarding what the co-location indication information includes and in response to a processing of the identifier included in the received quasi co-location information to determine which one of the at least two quasi co-location rules is to be applied. The newly added features are addressed in the rejection stated below.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (WO 2017/181818A1) in view of Enescu et al (US 2019/0238211).
	Regarding claims 1 and 8, Li discloses a quasi co-location indication method (Page 34: indicate that the side device uses QCL information corresponding to the antenna port grouping and/or the second network side device uses the QCL information corresponding to the antenna port grouping.) and an apparatus including a processor and memory for executing the steps (Figures 16 and 17: processing unit 720 and processor 820 with memory 830), wherein the method comprises: 
receiving quasi co-location indication information, wherein the quasi co-location indication information indicates M antenna port groups corresponding to a first reference signal resource (Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device. The resource information may include one or more pieces of resource information such as resource information corresponding to a channel state information reference signal CSI-RS, an identifier (ID) used to identify the resource information, resource information corresponding to a cell level reference signal.), each of the M antenna port groups comprises one or more code division multiplexing (CDM) groups of the first reference signal resource, each CDM group of the CDM groups comprises a plurality of antenna ports, any two of the plurality of antenna ports that are in a same one of the M antenna port groups have a quasi-co-location relationship, and M is an integer greater than 1 (Page 35: Specifically, the n antenna ports of the first network side device may be the first n antenna ports of the antenna ports 7, 8, 11 and 13 in the CDM group 1 and the m antenna ports of the second network side device may be CDM. For the first m antenna ports of antenna ports 9, 10, 12 and 14 in group. The first codeword is mapped… . The antenna ports of group 1 will have the same QCL relationship.); and 
determining, for at least one of the CDM groups, the quasi-co-location relationship of the two or more of the plurality of antenna ports of at least one of the one or more antenna port groups of the first reference signal resource based on the quasi- co-location indication information (Page 34: the QCL information means that the antenna port group currently used and the antennal port used by a certain configuration satisfies the QCL relationship.), wherein
the quasi co-location indication information includes information about a quasi co-location rule for grouping a preset quantity of antenna ports into one antenna port group with the preset quantity of antenna ports being arranged in the one antenna port group in a rule-defined order in response to a processing of the information about the quasi co-location rule (Page 31: a preset rule arranges antenna ports according to port number from small to large. Page 31:Optionally, before the network device sends demodulation reference signals, configuration messages are sent to the user equipment. Therefore, processing the preset rule yields the arrangement of antenna ports in the small to large order. Page 34: indication information is sent to the UE to indicate QCL information corresponding to an antenna port group used by the first network side device. The QCL indication information will include information “about” the preset rule since that rule is the rule used to provide the antenna port group.), and
the rule-defined order is one of an ascending or a descending order of the antenna ports in the one antenna port group (Page 31: The antenna ports are arranged according to the same preset rule, for example, each is arranged according to the port number from small to large.).  
Li does not disclose the quasi co-location indication information includes an identifier indicating which one of at least two quasi co-location rules is to be applied for and a processing of the identifier included in the received quasi co-location information to determine which one of the at least two quasi co-location rules to be applied. 
Enescu discloses a user equipment and method that comprises receiving an indication of a set of co-location rules to apply from at least three sets of co-location rules and applying the indicated set of co-location rules in paragraph 0019. Paragraphs 0012-0015 discloses background information regarding that LTE has introduced so-called quasi co-location signaling. Paragraph 0039 discloses figure 5 illustrates a method can include receiving an indication which set of co-location rules to apply from at least three sets of co-location rules. This indication is sent from the network element at 520, based on a determination of which set of co-location rules to apply at 510. The user equipment can then apply the indicated set of co-location rules at 540. Furthermore, at 550, the network element and user equipment can communicate with one another based on the applied set of co-location rules. Paragraph 0040 discloses the indication can be an implicit indication or an explicit indication. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting the indication of co-location rules and applying the indicated co-location rule as taught by Enescu into the quasi co-location indication method of Li. By allowing the system to use multiple rules for co-location, the effectiveness of the system can be increased.
Regarding claims 2 and 9, the combination discloses wherein the quasi co-location indication information comprises information associated with the M antenna port groups; and the information associated with the M antenna port groups indicates an identifier of one or more of the CDM groups; or the information associated with the M antenna port groups indicates a quantity of the CDM groups included in one of the M antenna port groups (Li: Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device. The resource information may include one or more pieces of resource information such as resource information corresponding to a channel state information reference signal CSI-RS, an identifier (ID) used to identify the resource information, resource information corresponding to a cell level reference signal. Enescu: Paragraph 0039: figure 5 illustrates a method can include receiving an indication which set of co-location rules to apply from at least three sets of co-location rules. This indication is sent from the network element at 520, based on a determination of which set of co-location rules to apply at 510. The user equipment can then apply the indicated set of co-location rules at 540.). 
Regarding claims 3 and 10, the combination discloses wherein the quasi-co-location indication information is further indicates a value of M (Li: Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device. The resource information may include one or more pieces of resource information such as resource information corresponding to a channel state information reference signal CSI-RS, an identifier (ID) used to identify the resource information, resource information corresponding to a cell level reference signal. Page 35: Specifically, the n antenna ports of the first network side device may be the first n antenna ports of the antenna ports 7, 8, 11 and 13 in the CDM group 1 and the m antenna ports of the second network side device may be CDM. For the first m antenna ports of antenna ports 9, 10, 12 and 14 in group. The first codeword is mapped… . The antenna ports of group 1 will have the same QCL relationship. Enescu: Paragraph 0039: figure 5 illustrates a method  can include receiving an indication which set of co-location rules to apply from at least three sets of co-location rules. This indication is sent from the network element at 520, based on a determination of which set of co-location rules to apply at 510. The user equipment can then apply the indicated set of co-location rules at 540.).  
Regarding claims 4 and 11, the combination discloses wherein the quasi co-location indication information further indicates a grouping manner of the CDM groups, and the grouping manner is at least one of a time domain grouping manner and a frequency domain grouping manner (Li: Pages 35 and 36 disclose optional portions of the embodiment for mapping layers to the antenna ports of the groups according to the QCL indication information. Enescu: Paragraph 0039: figure 5 illustrates a method  can include receiving an indication which set of co-location rules to apply from at least three sets of co-location rules. This indication is sent from the network element at 520, based on a determination of which set of co-location rules to apply at 510. The user equipment can then apply the indicated set of co-location rules at 540.).  
Regarding claims 5 and 12, the combination discloses wherein the method further comprises: receiving first indication information, wherein the first indication information indicates an antenna port group that is of a second reference signal resource and that has the quasi-co-location relationship with an a first one of the M antenna port groups of the first reference signal resource; or the first indication information indicates an antenna port that is of a second reference signal resource and that has a quasi-co-location relationship with a first one of the plurality of antenna ports of a first one of the CDM groups of the first reference signal resource (Li: Figures 3-4 shows the different antenna port groups and CDM groups with the plurality of code words and layers. In these examples, the QCL indicates the antenna port groups as well as the CDM groups. Enescu: Paragraph 0039: figure 5 illustrates a method  can include receiving an indication which set of co-location rules to apply from at least three sets of co-location rules. This indication is sent from the network element at 520, based on a determination of which set of co-location rules to apply at 510. The user equipment can then apply the indicated set of co-location rules at 540.). 
Regarding claims 6 and 13, the combination discloses wherein the method further comprises: receiving second indication information, wherein the second indication information indicates a first one of the M antenna port groups that is of the first reference signal resource and that has the quasi-co-location relationship with an antenna port group of a second reference signal resource; or 3Application No. 17/370,962C6428-252 the second indication information indicates a first one of the plurality of antenna ports of a first one of the CDM groups that is of the first reference signal resource and that has the quasi-co-location relationship with an antenna port of a second reference signal resource (Li: Figures 3-4 shows the different antenna port groups and CDM groups with the plurality of code words and layers. In these examples, the QCL indicates the antenna port groups as well as the CDM groups. Enescu: Paragraph 0039: figure 5 illustrates a method  can include receiving an indication which set of co-location rules to apply from at least three sets of co-location rules. This indication is sent from the network element at 520, based on a determination of which set of co-location rules to apply at 510. The user equipment can then apply the indicated set of co-location rules at 540.). 
Regarding claims 7 and 14, the combination discloses wherein the method further comprises: determining downlink channel state information based on the quasi-co-location relationship between the plurality of antenna ports of the first reference signal resource (Li: Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device. The resource information may include one or more pieces of resource information such as resource information corresponding to a channel state information reference signal CSI-RS, an identifier (ID) used to identify the resource information, resource information corresponding to a cell level reference signal. Enescu: Paragraph 0039: figure 5 illustrates a method  can include receiving an indication which set of co-location rules to apply from at least three sets of co-location rules. This indication is sent from the network element at 520, based on a determination of which set of co-location rules to apply at 510. The user equipment can then apply the indicated set of co-location rules at 540.).  
Regarding claim 15, Li discloses an apparatus, comprising: at least one processor and one or more memories, wherein the one or more memories are coupled to the at least one processor and store programming instructions for execution by the at least one processor (Figures 17-20 show the network side device comprising a processor, transceiver and memory and a user equipment comprising a processor, transceiver and memory.) to: 
generate quasi co-location indication information, wherein the quasi co-location indication information indicates M antenna port groups corresponding to a first reference signal resource (Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device. The resource information may include one or more pieces of resource information such as resource information corresponding to a channel state information reference signal CSI-RS, an identifier (ID) used to identify the resource information, resource information corresponding to a cell level reference signal.), each of the M antenna port groups comprises one or more code division multiplexing (CDM) groups of the first reference signal resource, each CDM 6Application No. 17/370,962C6428-252group of the CDM groups comprises a plurality of antenna ports, any two of the plurality of antenna ports that are in a same one of the M antenna port groups have a quasi-co-location relationship, and M is an integer greater than 1 (Page 35: Specifically, the n antenna ports of the first network side device may be the first n antenna ports of the antenna ports 7, 8, 11 and 13 in the CDM group 1 and the m antenna ports of the second network side device may be CDM. For the first m antenna ports of antenna ports 9, 10, 12 and 14 in group. The first codeword is mapped… . The antenna ports of group 1 will have the same QCL relationship.); and 
cause a transceiver to send the quasi co-location indication information (Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device.), wherein
the quasi co-location indication information includes information about a quasi co-location rule for grouping a preset quantity of antenna ports into one antenna port group with the preset quantity of antenna ports being arranged in the one antenna port group in a rule-defined order in response to a processing of the information about the quasi co-location rule (Page 31: a preset rule arranges antenna ports according to port number from small to large. Page 31:Optionally, before the network device sends demodulation reference signals, configuration messages are sent to the user equipment. Therefore, processing the preset rule yields the arrangement of antenna ports in the small to large order. Page 34: indication information is sent to the UE to indicate QCL information corresponding to an antenna port group used by the first network side device. The QCL indication information will include information “about” the preset rule since that rule is the rule used to provide the antenna port group.), and
the rule-defined order is one of an ascending or a descending order of the antenna ports in the one antenna port group (Page 31: The antenna ports are arranged according to the same preset rule, for example, each is arranged according to the port number from small to large.).  
Li does not disclose the quasi co-location indication information includes an identifier indicating which one of at least two quasi co-location rules is to be applied for and a processing of the identifier included in the received quasi co-location information to determine which one of the at least two quasi co-location rules to be applied. 
Enescu discloses a user equipment and method that comprises receiving an indication of a set of co-location rules to apply from at least three sets of co-location rules and applying the indicated set of co-location rules in paragraph 0019. Paragraphs 0012-0015 discloses background information regarding that LTE has introduced so called quasi co-location signaling. Paragraph 0039 discloses figure 5 illustrates a method can include receiving an indication which set of co-location rules to apply from at least three sets of co-location rules. This indication is sent from the network element at 520, based on a determination of which set of co-location rules to apply at 510. The user equipment can then apply the indicated set of co-location rules at 540. Furthermore, at 550, the network element and user equipment can communicate with one another based on the applied set of co-location rules. Paragraph 0040 discloses the indication can be an implicit indication or an explicit indication. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of transmitting the indication of co-location rules and applying the indicated co-location rule as taught by Enescu into the quasi co-location indication method of Li. By allowing the system to use multiple rules for co-location, the effectiveness of the system can be increased.
  Regarding claim 16, the combination discloses wherein the quasi co-location indication information comprises information associated with the M antenna port groups; and the information about the antenna associated with the M antenna port groups indicates an identifier of one or more of the CDM groups; or the information associated with the M antenna port groups indicates a quantity of the CDM groups included in one of the M antenna port groups (Li: Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device. The resource information may include one or more pieces of resource information such as resource information corresponding to a channel state information reference signal CSI-RS, an identifier (ID) used to identify the resource information, resource information corresponding to a cell level reference signal. Enescu: Paragraph 0039: figure 5 illustrates a method  can include receiving an indication which set of co-location rules to apply from at least three sets of co-location rules. This indication is sent from the network element at 520, based on a determination of which set of co-location rules to apply at 510. The user equipment can then apply the indicated set of co-location rules at 540.).   
Regarding claim 17, the combination discloses wherein the quasi-co-location indication information is further indicates a value of M (Li: Page 34: the service network side device may send indication information to the user equipment to indicate QCL information corresponding to an antenna port group used by the first network side device and/or QCL information corresponding to an antenna port group used by the second network side device. The resource information may include one or more pieces of resource information such as resource information corresponding to a channel state information reference signal CSI-RS, an identifier (ID) used to identify the resource information, resource information corresponding to a cell level reference signal. Page 35: Specifically, the n antenna ports of the first network side device may be the first n antenna ports of the antenna ports 7, 8, 11 and 13 in the CDM group 1 and the m antenna ports of the second network side device may be CDM. For the first m antenna ports of antenna ports 9, 10, 12 and 14 in group. The first codeword is mapped… . The antenna ports of group 1 will have the same QCL relationship. Enescu: Paragraph 0039: figure 5 illustrates a method  can include receiving an indication which set of co-location rules to apply from at least three sets of co-location rules. This indication is sent from the network element at 520, based on a determination of which set of co-location rules to apply at 510. The user equipment can then apply the indicated set of co-location rules at 540.).    
Regarding claim 18, the combination discloses wherein the quasi-co-location indication information is further indicates a grouping manner of the CDM groups, and the grouping manner comprises at least one of a time domain grouping manner and a frequency domain grouping manner (Li: Pages 35 and 36 disclose optional portions of the embodiment for mapping layers to the antenna ports of the groups according to the QCL indication information. Enescu: Paragraph 0039: figure 5 illustrates a method  can include receiving an indication which set of co-location rules to apply from at least three sets of co-location rules. This indication is sent from the network element at 520, based on a determination of which set of co-location rules to apply at 510. The user equipment can then apply the indicated set of co-location rules at 540.).  
Regarding claim 19, the combination discloses wherein the one or more memories store the programming instructions for execution by the at least one processor further to: cause the transceiver to send first indication information, wherein 7Application No. 17/370,962C6428-252 the first indication information indicates an antenna port group that is of a second reference signal resource and that has the quasi-co-location relationship with an a first one of the M antenna port groups of the first reference signal resource; or the first indication information indicates an antenna port that is of a second reference signal resource and that has a quasi-co-location relationship with a first one of the plurality of antenna ports of a first one of the CDM groups of the first reference signal resource (Li: Figures 3-4 shows the different antenna port groups and CDM groups with the plurality of code words and layers. In these examples, the QCL indicates the antenna port groups as well as the CDM groups. Enescu: Paragraph 0039: figure 5 illustrates a method  can include receiving an indication which set of co-location rules to apply from at least three sets of co-location rules. This indication is sent from the network element at 520, based on a determination of which set of co-location rules to apply at 510. The user equipment can then apply the indicated set of co-location rules at 540.).   
Regarding claim 20, the combination discloses wherein the one or more memories store the programming instructions for execution by the at least one processor further to: cause the transceiver to send second indication information, wherein the second indication information indicates a first one of the M antenna port groups that is of the first reference signal resource and that has the quasi-co-location relationship with an antenna port group of a second reference signal resource; or the second indication information indicates a first one of the plurality of antenna ports of a first one of the CDM groups that is of the first reference signal resource and that has the quasi-co-location relationship with an antenna port of a second reference signal resource (Li: Figures 3-4 shows the different antenna port groups and CDM groups with the plurality of code words and layers. In these examples, the QCL indicates the antenna port groups as well as the CDM groups. Enescu: Paragraph 0039: figure 5 illustrates a method  can include receiving an indication which set of co-location rules to apply from at least three sets of co-location rules. This indication is sent from the network element at 520, based on a determination of which set of co-location rules to apply at 510. The user equipment can then apply the indicated set of co-location rules at 540.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/22/2022